DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 6/28/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (US 2019/0337100).
	With respect to Claim 1, Richter et al discloses a method of manufacturing a silicon carbide device, the method comprising: providing a wafer composite comprising a handle substrate (Figure  4b, 1),  and a silicon carbide structure  (Figure 4b, section between 81 and 9) formed over the handle substrate (Figure 4, upside down); and subjecting the handle substrate to laser radiation that modifies crystalline material along a focal plane in the handle substrate (paragraphs 7-16) , the focal plane being parallel to the first main surface (Figure 4b, 9 is parallel to 8) . See Figures 4a, 4b and 5 and corresponding text; and paragraphs 2, 7-14, 24-27, 48-49, 74-81 and 135-138.  Moreover, the laser treatment forms a modified layer (paragraph 2),  and  Richter et al discloses the use of at least one solid body or donor substrate (paragraph 48). Furthermore, Richter et al disclose controlling the microcracks. See paragraphs 14-18.  
	Richter et al differ from the Claims at hand in that Richter et al do not explicitly disclose “an auxiliary layer formed on the first main surface of the handle substrate”, and “wherein the auxiliary layer is configured to stop propagation of microcracks from being generated in the handle substrate by the laser radiation”.
prima facie obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the present Claim limitations, as Richter et al disclose the use of multiple layers (paragraph 48). Moreover, repeating the laser radiation process would form subcritical microcracks which would  form the auxiliary layer (modified layer)  after the first laser radiation, which would inherently stop the propagation of subsequent microcracks as disclosed by Richter. As duplication of parts (layers in present case) and processes  (laser radiation in present case) for their known benefit is prima facie obvious in the absence of unobvious results, Richter makes obvious the claimed auxiliary layer and its ability to stop propagation of cracks in the handle substrate. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to Claim 2, Richter et al  disclose splitting the wafer along the focal plane. See paragraph 6. 
	With respect to Claim 3, Richter et al a portion of the handle substrate extending from the first main surface of the handle substrate to the focal plane includes single crystalline silicon carbide. See Figures 5-7 and corresponding text; and paragraphs 2, 36 and 119.
	With respect to Claim 4, and the limitation “the laser radiation forms modified zones along parallel scan lines, wherein neighboring laser scan lines have center to center distance, and wherein a distance between the focal plane and the focal plane and the auxiliary layer is in a range from 3.2 % to 7.25 % of the center to center distance”, Richter discloses  focal points (paragraphs 2, 36 and 119) and scan lines  (Figures 1a and 1b and corresponding text. Their relative placement would be a matter of optimization in order to place the modifications and control the microcracks as discussed above.
	With respect to Claim 5, Richter et al discloses “ wherein the auxiliary layer comprises at least one compressively stressed layer”, as the modified layer comprises compressive stress. See the Abstract..

	With respect to Claim 7, Richter et al discloses wherein the auxiliary layer comprises single-crystalline silicon carbide, and wherein a mean dopant concentration in the auxiliary layer is higher than a mean dopant concentration in at least a layer portion of the handle substrate along the first main surface. See paragraph 12. The separation to Si and C would alter the doping concentration.
	With respect to Claim 8,  and the limitation “ wherein providing the wafer composite comprises: forming the auxiliary layer on at least one of the first main surface of the handle substrate and a working surface of a silicon carbide donor substrate; and connecting the handle substrate and the silicon carbide donor substrate such that the auxiliary layer is arranged between the handle substrate and the silicon carbide donor substrate”, Richter et al disclose  the use of multiple solid body or donor substrate (paragraph 48).
	With respect to Claim 9, and the limitation “ after the connecting, separating a reclaim portion of the silicon carbide donor substrate from a transfer portion of the silicon carbide donor substrate, wherein the transfer portion forms at least a part of the silicon carbide structure “, Claim 9 is rejected for the reasons as discussed with respect to Claim 8. Moreover, Richter et al discloses the separation in paragraph 6.
	With respect to Claim 10, and the limitation “forming an epitaxial layer on the transfer portion”, Richter et al disclose the formation of electrical components (Figure 4b, 82 and corresponding text). The Examiner takes Official Notice that it is well known in the art to use epitaxial layers to form electrical  components in semiconductor dies.
With respect to Claim 11, and the limitation “wherein the handle substrate comprises a main portion, a separation layer formed over the main portion, and an intermediate layer over the separation 
	With respect to Claim 12, Richter et al disclose the intermediate layer is formed by layer transfer from the silicon carbide donor substrate or from an alternative donor substrate. See paragraph 48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









AGG
September 8, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812